Citation Nr: 0623205	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip and knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2004, the appellant appeared 
and testified at the RO during a video conference hearing 
held before a Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  Although the 
Veterans Law Judge who presided at the April 2004 video 
conference hearing is no longer with the Board, the appellant 
did not respond to a March 2006 letter from the Board 
offering him another hearing before another Veterans Law 
Judge if he wished to have one.  


FINDING OF FACT

The appellant's current left leg disabilities, diagnosed as 
degenerative joint disease of the left hip and knee, were not 
present in service or for many years afterward; and they are 
not etiologically related to service in any way.  


CONCLUSION OF LAW

Entitlement to service connection for degenerative joint 
disease of the left hip and knee is not established.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated May 24, 2005.  In this letter, VA 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The appellant was specifically asked in this 
letter to send VA any pertinent medical reports in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

The appellant has been accorded a comprehensive VA medical 
examination in connection with the current claim, and a 
medical opinion concerning the merits of the claim has been 
obtained.  All private medical records identified by the 
appellant have also been obtained and reviewed.  The service 
medical records are currently unavailable, and the appellant 
has been informed of this deficiency; however, computer-
generated secondary source material kept by the Office of the 
Surgeon General (SGO) of the Department of the Army has been 
located and incorporated into the claims file in an attempt 
to reconstruct the missing service medical records.  The 
Board is unaware of any additional evidentiary sources which 
could be searched for the missing service medical records.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issue was initially 
adjudicated by the RO in February 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in December 2005 after the final VCAA letter 
was issued in May 2005.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active service for three months and one day 
from June to September 1942.  He contends that he injured his 
left leg during Basic Training, that he was hospitalized for 
the treatment of this injury, and that he was then medically 
discharged because of this left leg condition which has 
continued to trouble him up to the present time.  The current 
initial claim by the appellant was not filed until 2002, 
approximately 60 years after service.  The service medical 
records (other than a June 1942 report of the appellant's 
enlistment medical examination, which disclosed no relevant 
defects) are currently unavailable, likely due to a fire at 
the National Personnel Records Center in the early 1970's.  
It does not appear to the Board that any further searches for 
these missing records would be productive.  Furthermore, the 
appellant has been informed of the RO's failure to find the 
service medical records and asked to submit any such evidence 
in his possession, but again without result.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The Board is aware of the its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule in cases such as this 
where the service medical records are missing.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Computer-generated SGO records have been located by the RO, 
and this secondary source indicates that the appellant was 
hospitalized in September 1942 for the treatment of a 
psychoneurosis, and that he was later discharged from the 
military for disability.  The appellant's Honorable Discharge 
indicates only that he was discharged by reason of a C.D.D. 
(Certificate of Disability for Discharge), without 
identifying the disability in question.  His physical 
condition when discharged was reportedly fair.  

Although he has been requested to do so, the appellant has 
submitted no medical evidence reflecting continuing 
treatments for the claimed left leg disability from 1942 up 
until the present time.  Private medical records dating from 
2000 to 2002 identified by the appellant were obtained, but 
these records reflect no treatments for any left leg 
disability.  

At the video conference hearing in April 2004, the appellant 
was unable to remember any specific information or details 
concerning the alleged left leg injury in service, such as 
the diagnosis at the time of the claimed left leg injury, the 
names of witnesses, or the identity of the military medical 
facility in which he was treated following this injury.  His 
recollection was that he was on crutches when he was 
separated from active service and remained so for a 
considerable period of time after service.  He indicated that 
he was fully employed for many years after service and that 
he retired at age 62, but not because of any disability.  

The appellant was accorded a comprehensive medical 
examination by VA in October 2005.  He complained of 
constant, unremitting pain in the left hip and knee, with 
occasional left knee weakness or swelling.  X-ray films taken 
at this time disclosed degenerative joint disease (arthritis) 
of the left hip and knee, which the VA medical examiner 
stated was most probably age-related in view of the 
appellant's current age of 87.  In view of the complete lack 
of objective evidence of left leg symptoms in service or for 
more than 60 years afterward, the VA medical expert concluded 
that it would be completely speculative to relate the 
appellant's current left hip and knee symptoms and complaints 
to any incident in service.  The Board must fully endorse 
this very credible medical opinion.  

If the appellant had, in fact, incurred a chronic left leg 
disability as a result of the incident he has described in 
service, it is reasonable to suppose that some medical 
documentation of continuing postservice symptoms would exist 
despite the loss of most of the appellant's service medical 
records.  The appellant has been requested to submit such 
evidence in support of his claim, or to identify the source 
of such evidence so VA could attempt to obtain it, but he has 
not done so.  Accordingly, a preponderance of the evidence is 
unfavorable to the current claim, and the present appeal will 
be denied for this reason.  


ORDER

Service connection for degenerative joint disease of the left 
hip and knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


